JOHN a. FOGLEMAN, Justice, concurring. I concur because of an additional fact not mentioned by the majority. To me, the real evidence of wilfulness and wantonness on the part of appellee was the testimony of Mrs. Ray about her protest just before the disastrous event. This testimony tended to show: Mrs. Mock had honored a previous protest about her speed on a curve registered by Mrs. Ray. In a straight stretch approaching the curve where Mrs. Mock lost control of the vehicle, Mrs. Ray, observing that Mrs. Mock was increasing the speed and that the speedometer then registered 90 miles per hour, asked Mrs. Mock to slow down, told her she couldn’t make the curve at that speed and requested that Mrs. Mock either slow down or let her and the baby out of the vehicle. Mrs. Ray made the protest 30 seconds before appellee’s car entered the curve. If Mrs. Ray’s testimony is to be believed, Mrs. Mock travelled at least three-quarters of a mile on a straight stretch after the protest was made without responding to it in any way. This to me is evidence of both wilfulness and wantonness, but without it I am at least doubtful that we could say that the circuit judge erred.